Citation Nr: 9925636	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  92-11 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lower extremities.

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities.

3.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1991 
rating decision by the Pittsburgh, Pennsylvania RO that 
denied service connection for peripheral vascular disease of 
the lower extremities, characterized as a circulatory 
condition of the legs.  This matter also comes before the 
Board on appeal from April 1992 and September 1993 rating 
decisions by the Pittsburgh, Pennsylvania RO, which denied 
service connection for arthritis of the lower extremities and 
residuals of frozen feet, respectively.

This case was before the Board in February 1993, May 1994, 
April 1995 and December 1997 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
arthritis of the lower extremities, peripheral vascular 
disease of the lower extremities, and residuals of frozen 
feet are not accompanied by any medical evidence to support 
those allegations.

2.  The claims for entitlement to service connection for 
arthritis of the lower extremities, peripheral vascular 
disease of the lower extremities, and residuals of frozen 
feet are not plausible.


CONCLUSION OF LAW

The claims for entitlement to service connection for 
arthritis of the lower extremities, peripheral vascular 
disease of the lower extremities, and residuals of frozen 
feet are not well grounded.  38 U.S.C.A. §5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from September 1942 to 
December 1945.  June 1941 and April 1942 pre-enlistment 
examination reports, service medical records, and a September 
1945 separation examination report are negative for 
complaints or findings of arthritis, peripheral vascular 
disease or frozen feet.

An April 1991 VA examination report notes the veteran's 
complaints of arthritis and poor circulation for 30 years.  
Specifically, the veteran complained of pain in the left knee 
with weight bearing and walking, pain in the backs of the 
legs with exertion, and "cold feet."  Examination of the 
skin revealed loss of hair below the knees and no ischemic 
ulcers.  Examination of the musculoskeletal system revealed 
full range of motion in all joints and no effusion.  There 
was marked crepitus in the left knee, with some pain at the 
extreme of flexion.  There was slight crepitus in the right 
knee, with no pain on motion.  Examination of the peripheral 
vascular system revealed: femoral pulses of 4/4 bilaterally; 
popliteal pulse of 1/4 on the right and 1/4 on the left; 
dorsalis pedis pulse of 1/4 on the right and posterior tibial 
pulse of 0/4 bilaterally.  Diagnoses included peripheral 
vascular disease and degenerative joint disease.

The veteran testified during an April 1992 personal hearing 
that during service he helped push trucks out of snowy 
ditches, and was "exposed to a lot of cold and soggy 
weather."  He indicated that he was treated for frozen feet 
at a dispensary.  The veteran testified that following 
discharge, his feet continued to feel numb for approximately 
six months.  He indicated that he did not seek medical 
treatment at that time.

A May 1992 statement from Scott L. Baron, M.D., the veteran's 
private physician, notes that the veteran was seen that same 
month for examination of a popliteal cyst in his left knee.  
The veteran reported a two-year history of activity-related 
bilateral calf pain.  Examination revealed a moderate varus 
deformity of the left knee, moderately tender popliteal cyst, 
very tender medial joint line, and medial femur condyle with 
one plus pseudolaxity of the mediocollateral ligament.  X-
rays revealed moderate to advanced degenerative changes of 
the left knee.  Dr. Baron stated, "I do not feel that [the 
veteran's] calf pain is due to the Baker's cyst.  I feel it 
appears to be more vascular in origin."

Following remand by the Board in February 1993, the veteran 
submitted a March 1993 statement from Howard N. Douds, M.D., 
his private physician.  Dr. Douds noted that he first saw the 
veteran in September 1990.  At that time, the veteran had 
complaints of pain and aching in his legs.  Examination 
revealed good popliteal pulses, absent left dorsal pedis 
pulse and absent posterior tibial pulses.  Assessment was 
atherosclerotic peripheral vascular disease.  Dr. Douds noted 
that examination in March 1993 revealed good popliteal 
pulses, a weak dorsalis pedis pulse bilaterally, and absent 
posterior tibial pulses.  The feet were warm and pink; there 
was no peripheral edema.  Assessment was atherosclerotic 
peripheral vascular disease.

The veteran underwent a VA orthopedic examination in June 
1993.  The examination report notes the veteran's complaints 
of joint pain for 20 years.  A history of gout for 
approximately 25 years was also noted.  Examination was 
"generally unremarkable from a musculoskeletal point of 
view."  the left knee was noted to have a slight bulge sign 
and was a little warmer than the right knee.  Some fullness 
in the popliteal area and a slight varus deformity in the 
left knee were noted  A flexion contracture of about 10 
degrees of the left knee was also noted.  Impression included 
history of gout and history of mild osteoarthritis.

Following remand by the Board in May 1994, the veteran 
underwent a VA special examination in diseases of the heart.  
The July 1994 VA examination report notes the veteran's 
complaints of cramps in his calves.  The veteran reported 
that he was frostbitten on both feet during service; 
thereafter, his feet became numb.  The veteran also reported 
that he began to experience arthritis in his left knee in 
1977.  Examination revealed 2+ femoral and popliteal pulses, 
1+ dorsal pedis pulse on the right, no pedis pulse on the 
left, and no posterior pedis pulses bilaterally.  The lower 
extremities were warm, with some discoloration of the toes 
but no skin breakdown.  The toes were non-tender to touch.  
There was 1+ pedal edema bilaterally.  Examination of the 
left knee showed full range of motion, no edema, and no 
tenderness.  Neurologically, the veteran was intact to light 
touch and motor function.  Diagnoses included asymptomatic 
peripheral vascular disease, status post frostbite per 
history, and osteoarthritis of the left knee.  The examiner 
stated:

Although I don't doubt that [the veteran] 
had frost-bite in 1944, and that he has 
occasional cramping in his calves and 
arthritis in his left knee, we could not 
attribute these symptoms to peripheral 
vascular disease at this time.

Following remand by the Board in April 1995, the veteran 
submitted a July 1995 statement from K. M. Saifee, M.D., his 
private physician.  Dr. Saifee stated that he saw the veteran 
only once, in April 1992, at which time no major vascular 
problem was found.  April 1992 treatment records note the 
veteran's complaints of arthritis in the left knee and an 
impression of popliteal cyst of the left knee.

The veteran underwent a VA joints examination in December 
1995.  The examination report notes the veteran's complaints 
of left knee pain, especially when climbing stairs.  
Examination revealed a mild varus deformity of 5 degrees in 
the left lower extremity.  Range of motion of the left knee 
was from 10 degrees to 130 degrees.  The veteran had mild to 
moderate medial and lateral joint line tenderness in the left 
knee.  There was no effusion or crepitus.  The left knee was 
stable to varus valgus and anterior posterior stress.  X-rays 
revealed medial joint line narrowing.  Impression was left 
knee degenerative joint disease.  The examiner stated:

I do not think that there is any real 
connection between the [veteran's] 
frostbite in the Service and degenerative 
joint disease in his left knee.  I think 
it is much more likely that his arthritis 
in his knee is secondary to aging and 
activity and not in any direct way 
related to his frostbite.  The 
[veteran's] feet appear to be doing very 
well.  Sensation is intact to light touch 
throughout on his feet.  Toes are pink 
with good capillary refill.  There are no 
palpable pulses, however, at the dorsalis 
pedis or posterior tibial.  Regardless, 
his feet are warm to touch.  There are no 
sores.  There is no abnormal skin.  There 
is good range of motion in all joints in 
the feet.

In June 1996, the veteran underwent a VA examination for 
diseases of the arteries and veins.  The examination report 
notes the veteran's complaints of pain in his calves, left 
greater than right, occurring upon walking.  The veteran 
reported a history of frostbite during service.  He also 
reported that he had no history of loss of skin, ulceration, 
or loss of toes.  Examination revealed that femoral pulses 
were 2+ and full, and did not feel calcified.  Popliteal 
pulses were 2+ bilaterally.  On the right the distal pulses 
of posterior tibial and DP were palpable only trace.  On the 
left the posterior tibial was trace palpable on the right DP 
and absent on the left DP.  There was no evidence of non-
healing ulceration, venous insufficiency, skin changes or 
varicose veins.  The extremities were slightly cooler below 
the ankles, but the calves were warm.  No chronic skin 
changes were manifested.  On non-invasive examination, the 
veteran's arteriobrachial indices were .89 on the right and 
.78 on the left, indicating mild vascular disease.  
Assessment was mild peripheral vascular disease with 
claudication at one mile.  The examiner stated that there was 
"[n]o evidence of chronic skin disease suggestive of 
previous significant frostbite, or neuropathy."

A January 1997 VA special joints examination report notes the 
veteran's complaints of occasional aching pain in his feet 
since a frostbite injury during service.  Examination 
revealed mild dysvascular skin changes in both feet.  
Sensation was intact in both feet.  There were no palpable 
pulses in the right foot.  Pulses in the left foot were 1+ 
dorsal pedis and trace posterior tibial.  Motor strength was 
5/5 bilaterally.  X-rays revealed calcification of the small 
arteries in the feet.  The medial longitudinal arch was 
exaggerated bilaterally.  Minimal erosive changes were noted 
in both feet.  Assessment was moderate peripheral vascular 
disease.  Determination on peripheral vascular disease's 
relationship to service was deferred to a vascular 
specialist.  The examiner stated:

Minimal mid foot degenerative arthritis 
[is] entirely compatible with age and not 
related in any way to military service.  
[There is n]o other identifiable 
orthopedic disability of the feet, and 
specifically nothing orthopedically that 
can be related to [the veteran's] 
reported history of frostbite.

A February 1997 VA special examination of the feet report 
notes the veteran's complaints of ankle pain, as well as 
tightness and cramping in the calves.  Examination revealed 
puffiness in both feet.  There was no dorsalis pedis palpable 
in either foot.  The big toe and second toe on both feet were 
purplish in color and cold to the touch.  The veteran was not 
able to squat, rise on his toes, or rise on his heels.  Gait 
was slow, with an eversion walk.  There were secondary skin 
and vascular changes.  Diagnoses included history of 
frostbite, no palpable dorsalis pedis pulse bilaterally, and 
skin change of the big toe and second toe of both feet.

Noting inconsistencies in the above examination findings, the 
Board once again remanded this matter in December 1997, and 
directed the RO to schedule the veteran for a VA examination 
to determine the nature and extent of all disability of the 
lower extremities attributable to frostbite of the feet in 
service.

The veteran underwent a VA special cold injury protocol 
examination in January 1998.  The examination report notes 
the veteran's history of a frostbite injury to his feet in 
December 1944.  The examination report also notes the 
veteran's complaints of foot and knee pain, especially when 
walking, and claudication after walking a few blocks, 
especially in the left calf.  The veteran denied any history 
of numbness in the feet or non-healing ulceration.  
Examination revealed palpable femoral pulses bilaterally, but 
no palpable pulses beyond the femorals.  The feet were warm 
and well perfused, with no evidence of ulceration.  Although 
no pulses were felt in the feet, the capillary refill was 
quite good.  There were no changes of the skin or toenails 
that would suggest a chronic cold injury.  Diagnosis was mild 
to moderate peripheral vascular disease, with the primary 
manifestation being left calf claudication.  The examiner 
stated:

There seems to be no doubt that [the 
veteran] suffered significant cold injury 
during the war in 1944.  However, I do 
not believe there is a direct 
relationship between the two problems.  
To my knowledge, there is no strong 
evidence that frostbite injury in the 
feet can result in the pattern of 
peripheral vascular disease which the 
[veteran] has.  It is more likely, in my 
view, that the peripheral vascular 
disease is due to other factors such as 
those which predispose people to develop 
atherosclerosis.

Analysis

Prior to discussing the disabilities individually, it must be 
acknowledged that this claim is based on the veteran's 
allegation of sustaining frozen feet during service during 
the Battle of the Bulge in 1944.  There is no medical 
evidence of the disabilities in service.  Notwithstanding 
this lack of evidence, the law also provides that, in the 
case of any veteran who engaged in combat with the enemy, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).  The provisions of 38 U.S.C.A. § 1154(b) have been 
interpreted by the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) as liberalizing the modes of proof 
necessary to support a claim of entitlement to service 
connection for disability incurred by a combat veteran.  In 
Collette v. Brown, 82 F.3d 389 (1996), the Federal Circuit 
set out a three-step sequential analysis: 1) The veteran must 
produce satisfactory lay or other evidence, that is, credible 
evidence which would allow a reasonable fact finder to 
conclude that the alleged disease or injury was incurred in 
the veteran's combat service; 2) If the proffered evidence is 
consistent with circumstances, conditions or hardships of 
service, a factual presumption arises that the alleged 
disease or injury is service connected; 3) Once the 
presumption of service connection arises, it must be 
determined whether the government met its burden of rebutting 
the presumption of service connection with clear and 
convincing evidence to the contrary.

Both the Unites States Court of Appeals for Veterans Claims 
(Court), in the case of Caluza v. Brown, 7 Vet. App. 498 
(1995), and the Federal Circuit, in Collette, noted that 38 
U.S.C.A. § 1154(b) applies to the second element of a well-
grounded claim -- that is, whether a disease or injury was 
incurred or aggravated in service -- and not to the questions 
of whether there is a current disability or a nexus to 
service.  Caluza at 507; Collette at 392.

The Board finds that the veteran's testimony is credible 
evidence that he sustained a cold injury to his feet during 
service and that this is consistent with the circumstances, 
conditions or hardships of service. However, as the Court 
noted in Gregory v. Brown, 8 Vet.App. 563, 568-9 (1996), 
which involved service connection for hemorrhoids, the 
appellant may use lay testimony to show that rectal bleeding 
happened in service, but not to show a current diagnosis or a 
nexus between a current condition in service.  In Gregory, 
the veteran's lay testimony, under section 1154(b), was 
satisfactory evidence of in-service rectal bleeding, without 
the need for documentation corroborating such condition.  

The Court has held that the Federal Circuit in Collette did 
not intend to alter the medical nexus requirement set forth 
in Caluza, therefore, medical evidence demonstrating a nexus 
between a current disability and a service connected disease 
or injury is necessary for a claim to be well grounded. See 
Libertine v. Brown, 9 Vet. App. 521 (1996). 

Arthritis of the Lower Extremities

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).

Moreover, certain chronic diseases, such as arthritis, when 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding such presumption, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for arthritis of the lower 
extremities is not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With the above in mind, the Board notes that the veteran's 
service medical records do not show any diagnosis referable 
to arthritis.  Moreover, there is no diagnosis of arthritis 
during the one-year presumptive period following the 
veteran's separation from active service in December 1945.  
The earliest medical evidence of arthritis is an April 1991 
VA examination report.  The Board notes that the 1991 medical 
assessment, degenerative joint disease, has never been linked 
to the veteran's period of military service.  In fact, VA 
examination reports dated in 1995 and 1997 attribute the 
veteran's arthritis to age and activity, rather than service.  
The veteran maintains that his arthritis is related to 
military service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

No competent medical evidence has been presented which tends 
to prove that the veteran has arthritis of the lower 
extremities that is related to service.  Moreover, while the 
requirement that there be a nexus between a current 
disability and service may be satisfied by a presumption that 
arthritis manifested itself to a compensable degree within a 
year of service, evidence tending to show that this has been 
the case has not been submitted.  Caluza, supra.

Peripheral Vascular Disease of the Lower Extremities

As with the claim for service connection for arthritis of the 
lower extremities, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As explained below, the Board finds that the 
appellant's claim for service connection for peripheral 
vascular disease of the lower extremities is not well 
grounded.

The Board notes that the veteran's service medical records do 
not show any diagnosis referable to peripheral vascular 
disease.  The earliest medical evidence of peripheral 
vascular disease is a 1993 letter from the veteran's private 
physician, which notes that the veteran was diagnosed with 
atherosclerotic peripheral vascular disease in September 
1990.  The Board notes that the 1990 medical assessment has 
never been linked to the veteran's period of military 
service.  The veteran maintains that his peripheral vascular 
disease is related to military service.  However, lay 
assertions of medical diagnosis or causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit, supra; Espiritu, supra.

No competent medical evidence has been presented which tends 
to prove that the veteran has peripheral vascular disease of 
the lower extremities that is related to service.  In this 
regard, it is recognized that on examination in 1994, an 
examiner diagnosed peripheral vascular disease, status post 
frost-bite per history.  Obviously, this diagnosis is based 
on history as provided by the veteran.  The Court has held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Residuals of Frozen Feet

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. § 
5107; Gilbert, supra.  As explained below, the Board finds 
that the appellant's claim for service connection for 
residuals of frozen feet is not well grounded.

To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan, supra.  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the United 
States Court of Appeals for Veterans Claims noted that, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability . . . In the absence of proof 
of a present disability there can be no valid claim."

To be well grounded, claims must be supported by evidence, 
not just allegations.  Tirpak, supra.  In the case at hand, 
the veteran contends that he has residuals of frozen feet 
that are related to service.  However, lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit, supra; Espiritu, supra.  No evidence has been 
submitted which tends to show that frozen feet was present in 
service.  Furthermore, the veteran has not presented any 
medical evidence of a current diagnosis of residuals of 
frozen feet.  The most recent (1998) VA examination notes 
"no changes of the skin or toenails that would suggest a 
chronic cold injury."  Without competent medical evidence 
showing that the veteran presently experiences disability 
that has a nexus to service, his claim may not be considered 
well grounded and therefore must be denied.  Brammer, supra.

In this case, although the veteran has undergone several 
examinations, there is no indication in the medical evidence 
of record that the veteran currently suffers from residuals 
of frozen feet.  As stated previously, absent a well-grounded 
claim the claim must be denied on the present record.


ORDER

Entitlement to service connection for arthritis of the lower 
extremities is denied.

Entitlement to service connection for peripheral vascular 
disease of the lower extremities is denied.

Entitlement to service connection for residuals of frozen 
feet is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

